       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 1 of 16




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 20-41-GF-BMM

              Plaintiff,

       vs.                                        ORDER DENYING
                                              DEFENDANT’S MOTION TO
JOSE MANUEL VILLALOBOS                              SUPPRESS
MEDINA, and ANTHONY JOEL
MAYNOR, aka “Ant,”

              Defendants.



      The Government charges Defendant Jose Manuel Villalobos Medina

(Medina) with possession with intent to distribute methamphetamine, heroin, and

fentanyl, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. Doc. 1 at 1−2.

Medina filed a Motion to Suppress. Doc. 29. He asserts that (1) law enforcement

lacked probable cause either to investigate him or to stop the vehicle in which he

                                         1
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 2 of 16

was a passenger, (2) law enforcement lacked reasonable suspicion to search him,

and (3) as a consequence, the evidence found in his hotel room must be dismissed

as fruit of the poisonous tree. Doc. 29 at 0-1. The Government opposes the

Motion. Doc. 42. The Court held a hearing on September 9, 2020. Doc. 44.

                                  BACKGROUND

      Medina checked into the Comfort Inn Suites in Great Falls, Montana, on

March 17, 2020. Doc. 42 at 3. He provided an Arizona driver’s license and paid

for his room with cash. Id. He informed the hotel clerk that he was an electrician

coming to Great Falls for work. Id. The hotel clerk subsequently notified law

enforcement that, in the clerk’s view, a suspicious Hispanic man had checked in

and matched the profile of another previous guest at the hotel who had been

arrested for distributing narcotics. Id. at 3−4.

      The hotel clerk explained to law enforcement that he considered the guest

suspicious because he appeared quite nervous, paid for his room with cash, and

although he claimed to be an electrician, had not arrived in a work vehicle, and did

not possess any tools. Id. at 3. Officers sought to corroborate the clerk’s

suspicions. They rented the room directly across from Medina’s room and set up

surveillance—apparently monitoring the hallway and Medina’s closed door

through the peephole in their own door. Id. at 4.

      Medina departed the hotel using a ride-share service shortly after officers set
                                           2
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 3 of 16

up surveillance. Id. Detective Hunt followed Medina as he traveled to the parking

lot of Jaker’s off 10th Avenue South. Doc. 42-1 at 12. Detective Hunt watched

Medina exit the ride share, use his cell phone, and immediately walk away from

the restaurant toward a dark-colored sedan waiting across the parking lot. Doc. 42

at 4. Medina got into the back seat of the sedan with two people in the front seat.

The sedan left Jaker’s and drove a few blocks down 10th Avenue South to the

Target parking lot. Doc. 42-1 at 12. The sedan parked in a secluded area of the

parking lot far from the store and other parked cars. Id.

      Detective Hunt testified that he suspected illegal drug activity was

transpiring and requested that a patrol car make contact with the people in the

sedan. Id. Officers Supalla and Larson arrived as the sedan drove away from the

parking lot. Doc. 42 at 5. Officer Supalla observed the sedan make a right-hand

turn without signaling an intent to turn at least 100 feet beforehand, in violation of

Mont. Code. Ann. § 61-8-336(2). Id. Officer Supalla also observed a cracked

windshield that impeded the driver’s view, in violation of Mont. Code. Ann. § 61-

9-405(b)(2). Id. Officers Supalla and Larson then stopped the sedan. Id.

      Officer Larson approached the sedan and observed the passenger in the front

seat (later identified as Anthony Maynor) attempt to shove something into his

pocket. Doc. 42-1 at 1. Officer Larson instructed Maynor to keep his hands out of

his pockets. Id. Maynor continued to attempt to hide something in the center
                                           3
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 4 of 16

console. Officer Larson ordered Maynor out of the vehicle. Id.

      Officer Larson physically removed Maynor from the vehicle when Maynor

hesitated. Id. In the process, Officer Larson observed a methamphetamine pipe in

the front seat. Id. Officer Larson arrested Maynor for tampering with evidence.

Id. Officer Supalla arrested the driver (later identified as Eli Mason Williams) for

violating the conditions of his probation. Doc. 42.

      Meanwhile, Detective Hunt arrived at the scene. Doc. 42-1 at 12. Detective

Hunt removed Medina from the back seat, handcuffed him, and placed him in the

patrol car. Doc. 42 at 6. Detective Hunt conducted a brief pat down of Medina

and found an Arizona driver’s license, two cell phones, a hotel key, and several

hundred dollars in cash and pre-paid credit cards. Doc. 42-1 at 12. Detective Hunt

briefly questioned Medina, while officers transported Williams and Maynor to the

Cascade County Detention Center. Id. Medina told Detective Hunt that he was an

electrician in Great Falls for work and that he had met Williams and Maynor to

buy marijuana. Id.

      Officers searched Maynor at the Cascade County Detention Center and

found large quantities of methamphetamine, heroin, and oxycodone hidden in his

underwear. Doc. 42 at 6. Around the same time, officers transported Medina to

the Great Falls police station pending the outcome of the narcotics investigation.

Id. at 7. Officers conducted a more thorough search of Medina at the Great Falls
                                          4
         Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 5 of 16

police station and located $6,700.00 in cash hidden in his underwear. Doc. 42-1

at 8.

        Detective Hunt applied for and received a search warrant for Medina’s hotel

room. Id. at 7. In executing the warrant that same day, law enforcement

discovered in Medina’s hotel room over 1,000 grams of methamphetamine, over

500 grams of heroin, over 100 grams of fentanyl, and various items of

paraphernalia indicative of drug dealing. Doc. 42 at 8. The Government charged

Medina with possession with intent to distribute methamphetamine, heroin, and

fentanyl, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. Doc. 1 at 1−2.

                                     ANALYSIS

I.         Investigation and Surveillance.

        No actions taken by the officers from the time the hotel clerk notified law

enforcement about Medina until Officers Supalla and Larson stopped the sedan in

which Medina rode as a passenger implicated the Fourth Amendment. Parties do

not contest the relevant facts. The hotel clerk notified law enforcement that a

suspicious man had rented a room. Doc. 42 at 3. Law enforcement responded,

interviewed the hotel clerk, and set out to corroborate the clerk’s suspicion by

surveilling Medina’s movements. Id. at 4.

        Medina possesses no expectation of privacy in the hallway outside his hotel

room, nor does he maintain any expectation of privacy in the hotel parking lot or
                                           5
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 6 of 16

on public streets. Katz v. United States, 389 U.S. 347, 351 (1967) (“What a person

knowingly exposes to the public… is not a subject of Fourth Amendment

protection.”). No interaction between law enforcement and Medina took place

until the traffic stop that would implicate the Fourth Amendment.

      Detective Hunt never conducted an investigatory stop pursuant to Terry v.

Ohio, 392 U.S. 1 (1968). Detective Hunt did not search Medina’s person, houses,

papers, or effect. Officers simply asked the hotel clerk some questions, rented

their own hotel room, and watched Medina in public spaces. The Fourth

Amendment protects persons from unreasonable searches and seizures. It does not

prohibit law enforcement from conducting reasonable investigations in public

spaces. See, Katz, 389 U.S. 347, 351 (1967).

II.       Traffic Stop

      Medina argues that law enforcement illegally used a traffic violation as a

pretext to stop the vehicle and conduct a narcotics investigation. Doc. 29. The

United States Supreme Court was clear in Whren v. United States: pretextual traffic

stops do not violate of the Fourth Amendment when officers have probable cause

to believe the person has violated the traffic code. 517 U.S. 806, 819 (1996). The

actual motivation proves largely irrelevant. Instead, to have effectuated a stop,

Officers Supalla and Larson needed only to have probable cause that Williams had

violated the traffic code. Id.
                                          6
        Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 7 of 16

       The parties do not contest the relevant facts. After following Medina from

the hotel, Detective Hunt suspected Medina of drug activities and requested a

patrol car to make contact with Medina while he was parked in the Target parking

lot. Doc. 42-1 at 12. Officers Larson and Supalla responded shortly afterwards

and began following Medina. Id. Officer Supalla observed the sedan turn right

without signaling an intent to turn at least 100 feet beforehand, in violation of

Mont. Code. Ann. § 61-8-336(2). Id. at 5−6. Officer Supalla also observed a

cracked windshield that impeded the driver’s vision, in violation of Mont. Code.

Ann. § 61-9-405(b)(2). Id. Under Whren, these two traffic infractions provide

sufficient probable cause to warrant a traffic stop. 517 U.S. 806, 819 (1996).

III.      Illegal Drug Investigation

       A traffic violation gives officers probable cause to conduct a traffic stop

under Whren. Id. A traffic stop does not give officers free reign to investigate for

as long, or as broadly, as they wish. See, Rodriguez v. United States, 575 U.S. 348,

348−49 (2015). A court evaluates the “tolerable duration” of a traffic stop by the

seizure’s mission. Id. Authority for the seizure ends “when tasks tied to the traffic

infraction are—or reasonably should have been—completed.” Id.

       Officers can prolong or broaden an investigation if they develop independent

reasonable suspicion that something more sinister appears afoot than a mere traffic

violation. United States v. Evans, 786 F.3d 779,789 (9th Cir. 2015). The Ninth
                                           7
        Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 8 of 16

Circuit recognized that “an officer may prolong a traffic stop if the prolongation

itself is supported by independent reasonable suspicion.” Id. Therefore, even

though the scope of the original stop was to investigate a traffic violation, once

Officer Larson located the methamphetamine pipe in the sedan, the law permitted

officers to broaden the initial traffic stop to investigate possible narcotic activities.

Id.

      Law enforcement detained Medina as part of that investigation into illegal

drug activities. Officers needed only a reasonable suspicion that Medina was

involved in criminal activity in order to detain Medina. Terry v. Ohio, 392 U.S. 1,

27 (1964). Officers had ample evidence to suspect that Medina was involved in

criminal activity. They knew Medina paid for his hotel in cash. Doc. 42-1 at 12.

He took a ride share to a restaurant. He did not enter the restaurant, but instead

immediately left with two other people for a brief rendezvous in a secluded part of

a nearby parking lot, far from the storefronts and other parked cars. Id.

      Moments into the stop, Officers Larson and Supalla testified that they

observed the passengers acting nervously. Maynor began to fidget in his seat in an

apparent attempt to conceal an item from the officers. Officer Larson identified

this item as a methamphetamine pipe. This evidence, taken as a whole, proves

sufficient to provide officers with reasonable grounds to detain Medina for a

reasonable amount of time to investigate his potential involvement in criminal
                                            8
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 9 of 16

activity. Terry, 392 U.S. 1, 27 (1964).

      Detective Hunt conducted a brief and preliminary search once he detained

Medina. This brief search yielded an Arizona driver’s license, two cell phones, a

hotel key, and nearly $400.00 in cash and prepaid credit cards. Officers, consistent

with Terry v. Ohio, are permitted to conduct brief and preliminary pat downs in

search of identification and weapons. Id. at 30−31. Given the circumstances,

including the presence of the methamphetamine pipe in the sedan and Maynor’s

refusal to comply with instructions, Detective Hunt had reasonable grounds to

conduct a brief, preliminary search of Medina’s person, pursuant to Terry v. Ohio.

Id. As a consequence, this Court finds no grounds to suppress the evidence found

on Medina’s person.

IV.      Interrogating Medina.

      Detective Hunt testified that he handcuffed Medina, placed him in the patrol

car, and asked him several questions. Those questions were substantively the

following: (1) what is your name; (2) what are you doing in Great Falls; and (3)

how do you know Maynor and Williams. Medina told Detective Hunt his name,

that he was in Great Falls for work, and that he had met with Maynor and Williams

to buy marijuana. Doc. 42-1 at 12.

      The Fifth and Fourteenth Amendments require police officers to inform

persons of certain constitutional rights before conducting custodial interrogations.
                                          9
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 10 of 16

Miranda v. Arizona, 384 U.S. 436 (1966). Those rights include the right to remain

silent and the right to have an attorney present for custodial interrogation. Id. at

444. Officers must provide Miranda warnings to all persons before conducting

custodial interrogations. Id. Custodial interrogations occur whenever officers ask

interrogatory questions of a person in police custody.

      To determine whether a person is in custody and whether a question is

interrogatory can prove difficult at times. The Government conceded at oral

argument that (1) Medina was in police custody during Detective Hunt’s

questioning, and (2) Detective Hunt never provide him with Miranda warnings.

The Government argues instead that the questions were not interrogatory

questions, but were appropriate background questions that do not require Miranda

warnings.

      Interrogatory questions involve “any words or actions on the part of police

that the police should know are reasonably likely to elicit an incriminating

response from the suspect.” Pennsylvania v. Muniz, 496, U.S. 582, 600−01 (1990).

This analysis “focuses upon the perceptions of the suspect, rather than the intent of

the police.” Id. at 601. In Muniz, officers asked the defendant for his name,

address, height, weight, eye color, date of birth, and current age. The officers then

asked him “what the date was of your sixth birthday?” Id.

      The United States Supreme Court concluded that officers should have
                                          10
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 11 of 16

known that, from Muniz’s perspective, each of these questions were reasonably

likely to elicit an incriminating response. Id. at 600−01. The Supreme Court

suppressed only the sixth-birthday question, however, because the other questions

fell under the “routine booking question” exception. Id. at 601. This exception

allows officers to ask a person for “biological data necessary to complete booking

or pretrial services” without first providing Miranda warnings. Id. at 601.

      Detective Hunt should have known that all his questions were “reasonably

likely to elicit an incriminating response.” See, Id. 600−01. The United States

Supreme Court explicitly determined that asking a person to provide his or her

name constitutes an interrogatory question that requires Miranda warnings. Id.

Asking Medina how he knows Maynor and Williams likewise qualifies as an

interrogatory question. Officers reasonably would expect an incriminating

response when they ask a person to explain his or her connection with two

companions who were just arrested for having committed crimes.

      Detective Hunt’s questions do not fall under the “routine booking question”

exception outlined in Muniz. Id. This exception applies only to questions

“requested for record-keeping purposes only” and reasonably relate to

administrative concerns. Id. at 601−602. Detective Hunt’s did not pose his

questions for record-keeping purposes. Detective Hunt posed these questions to

Medina in the middle of an ongoing illegal drug investigation without having first
                                        11
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 12 of 16

provided Medina with Miranda warnings.

      Medina was in custody when Detective Hunt asked him interrogatory

questions. Miranda required Detective Hunt to provide warnings to Medina before

interviewing him. Detective Hunt’s failure to provide Miranda warnings to

Medina before asking interrogatory questions violated Miranda v. Arizona, 384

U.S. 436 (1966). Medina’s responses must be suppressed.

V.       Transporting Medina.

      Officers transported Medina to the Great Falls Police Department shortly

after Detective Hunt’s questioning. Doc 42-1 at 12. Medina argues that officers

detained him for longer than necessary to investigate him for the misdemeanor

offense to which he confessed—the purchase of marijuana from Maynor and

Williams. Medina argues that officers knew his name, birthday, driver’s license

number, and where to find him, and they had very little evidence connecting him to

other illegal activity. The Government conceded that it could not determine

whether officers transported Medina to the Great Falls Police Department before or

after officers at the Cascade County Detention Center had reported back that they

had found illegal drugs in Maynor’s underwear. This uncertainty suggests that

officers did not rely on the information in deciding whether to transport Medina to

the Great Falls Police Department.

      The Fourth Amendment allows police to stop a person if they have
                                        12
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 13 of 16

reasonable suspicion that the person is involved in criminal activity. Terry v. Ohio,

392 U.S. 1 (1968). A stop must last no longer than is necessary to effectuate the

purpose of the stop. Florida v. Royer, 460 U.S. 491, 500 (1983). Officers had

probable cause to stop the sedan to investigate a traffic violation. See, United

States v. Whren, 517 U.S. 806, 819 (1996). They developed reasonable suspicion

to expand the traffic violation investigation into an illegal drug investigation when

Officer Larson found the methamphetamine pipe in the Sedan. United States v.

Evans, 786 F.3d 779, 789 (9th Cir. 2015).

      Officers could detain Medina no longer than necessary to conduct an illegal

drug investigation. Florida v. Royer, 460 U.S. 491, 500 (1983). At a minimum,

they could detain Medina while they arrested and searched Williams and Maynor

and while they searched the sedan. It proves less clear whether the decision to

transport Medina to the Great Falls Police Department reasonably related to the

illegal drug investigation. Medina claims that officers should have issued him a

citation for the marijuana misdemeanor and released him. He argues that the

evidence discovered at the Great Falls Police Department must be suppressed

because officers unlawfully extended his detention by transporting Medina.

      This Court needs not determine whether the transportation of Medina to the

Great Falls Police Department constituted excessive detainment. The evidence

discovered when officers searched Medina at the Great Falls Police Department
                                         13
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 14 of 16

inevitably would have been discovered. See, Nix v. Williams, 467 U.S. 431 (1984).

Officers were entitled to detain Medina for a reasonable amount of time to conduct

an illegal drug investigation. Florida v. Royer, 460 U.S. 491, 500 (1983). As

such, officers could have held Medina at the scene until officers finished searching

the sedan and processing Maynor.

      Officers at the Cascade County Detention Center processed Maynor minutes

after Maynor was taken from the scene. They quickly would have found the drugs

hidden on his person. Officers at that point would have possessed sufficient

probable cause to arrest Medina for possible illegal drug activity. Officers knew

that Medina had paid cash for his hotel room. They knew that he had taken a ride-

share to meet Maynor and Williams. The three traveled in the sedan to a secluded

area of a different parking lot, where they met for only a brief time. Officers found

a methamphetamine pipe in the car, several hundred dollars of wadded up cash and

prepaid credits cards on Medina, and the drugs hidden on Maynor. These facts,

when taken together, provide probable cause to arrest Medina. Officers inevitably

would have found the large sum of cash hidden in his underwear when they

processed Medina into custody. The evidence found on Medina at the Great Falls

Police Department need not be suppressed. Nix, 467 U.S. at 445.

VI.      Search Warrant.

      Medina does not attack the sufficiency of the evidence presented in the
                                         14
       Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 15 of 16

search warrant application. He argues only that the evidence in the search warrant

application stems from illegal police activity, and thus evidence found pursuant to

the warrant must be suppressed as fruit of the poisonous tree. See, Silverthorne

Lumber Co. V. United States, 152 U.S. 385 (1920). As explained above, however,

this Court finds that neither the initial investigation, nor the subsequent stop and

search of Medina at the scene and at the Great Falls Police Department, violated

his Fourth Amendment rights. Only Medina’s statements made in response to

Detective Hunt’s questioning at the sedan needs to be suppressed. Even without

Medina’s responses, the search warrant application (Doc. 42-2) still proves

sufficient on its face to establish probable cause of potential illegal drug activity.

The fruits of its execution need not be suppressed.

                               ORDER

      Accordingly, IT IS HEREBY ORDERED that Medina’s Motion to

Suppress (Doc. 29) is DENIED in part and GRANTED in part.

      Detective Hunt subjected Medina to a custodial interrogation without first

providing Miranda warnings. As a result, the Court suppresses Medina’s

responses to Detective Hunt’s questioning. Medina’s Motion to Suppress (Doc.

29) as it relates to Medina’s responses to Detective Hunt’s questioning is

GRANTED.

      Medina’s Motion to Suppress (Doc. 29) as it relates to physical evidence
                                           15
      Case 4:20-cr-00041-BMM Document 46 Filed 09/24/20 Page 16 of 16

found on Medina’s person and in Medina’s hotel room is DENIED.

     DATED this 24 day of September, 2020.




                                    16
